Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-19, 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowable subject matter of claims 16-19, 36  is the inclusion of the limitation depositing a dielectric material over the substrate and the active region; performing a chemical mechanism polishing process to the dielectric material until a top surface of the active region is exposed; etching back the dielectric material to form a first dielectric layer over the substrate and laterally surrounding the active region.  Prior art of record teaches a gate structure, first conductive via, dielectric material, substrate, and active region.  However, the method as claimed was not rendered obvious from the prior art.
The primary reason for the allowance of claims 21-27 and 28-35 is the inclusion of the limitation forming a metal layer over the substrate and laterally surrounding the active region; etching back the metal layer to lower a top surface of the metal layer to a position lower than a top surface of the active region; patterning the metal layer to form a first metal line; forming a gate structure over the active region after the first metal line is formed; and forming a source/drain contact in contact with a source/drain region of the active region, wherein the source/drain contact vertically overlaps the first metal line (claim 21); after forming the first metal line, forming a first gate structure and a second gate structure over the first active region and the second active region, respectively; and forming a first source/drain contact and a second source/drain contact over a source/drain region of the first active region and a source/drain region of the second active region, respectively, wherein the first source/drain contact is electrically connected to the second source/drain contact through the first metal line (claim 28).  Prior art of record teaches an active region, first metal line, and source/drain contacts and corresponding regions.  However, the method as claimed was not rendered obvious from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US 20150371685 A1) discloses a method comprising depositing a dielectric material over a substrate but fails to teach the claimed polishing sequence.
Ho (US 10121875 B1) discloses a method comprising forming an active region protruding from a top surface of a substrate but fails to teach a metal layer laterally surrounding the active region.
Ho (US 20170125301 A1) discloses a method comprising forming a metal layer over the substrate but fails to teach laterally surrounding the active region.
Liu (US 20150333002 A1) discloses a method comprising forming a metal layer over the substrate but fails to teach laterally surrounding the active region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817      

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817